DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claims 1 and 9 contain claim language that does not limit the scope of the claims.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require steps to be performed or by claim language that does not limit a claim to a particular structure.  In the instant case, the following limitations are optional and as such do not limit the scope of the claimed invention: 
when the point balance satisfies the threshold condition, select a reward option; and 
send a preview including the reward option and a discounted price for the item computed based on the selected reward option for presentation to the customer at the e-commerce platform.
These limitations are optional because they only occur “when” the point balance satisfies the threshold. In the case where the point balance does not satisfy the threshold the steps would not occur. As the claims as currently written do not require that the point balance satisfy the threshold, the selecting of the reward option and the sending of the preview are not required to occur. Thus, the limitations do not limit the scope of the claimed invention. 
Additionally, any dependent claims that further limit these optional limitations do not limit the scope of the claims.  Claims that include limitations that are directed to these optional limitations are at least claims 4-8 and 12-16.
The following terms have been interpreted in light of the applicant’s specification:
E-commerce platform: software executing on a general-purpose computer (Applicant’s specification paragraph 37).
Loyalty reward system: software executing on a general-purpose computer (Applicant’s specification paragraph 37).
Nudge: message (Applicant’s specification paragraph 63).
Nudge module: software, that is part of the loyalty reward system, for generating a message (Applicant’s specification paragraphs 37 and 63)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17/713,939 (reference application) filed on April 5, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite limitations that are either identical in scope, commensurate in scope or obvious variants of claims 1-12 in application 17/713,939.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are directed to a method and a system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
detecting a predictor of a purchase of an item by a customer on a serviced e-storefront; 
receiving a customer identifier identifying the customer;
determining, in response to detection of the predictor, whether a point balance associated with the customer identifier satisfies a threshold condition; 
selecting, when the point balance satisfies the threshold condition, a reward option; and 
sending a preview including the reward option and a discounted price for the item computed based on the selected reward option for presentation to the customer.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of an e-commerce platform and a loyalty rewards system in communication with the e-commerce platform. The additional technical elements above are recited at a high-level of generality (i.e. as generic processors performing generic computer functions of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an e-commerce platform and a loyalty rewards system in communication with the e-commerce platform to perform the claimed functions amounts to no more than mere instructions to apply the exception using generic computers and generic computer components.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraph 37 of the applicant’s specification which states “The functions of the loyalty rewards system, the merchant computer, and the ecommerce platforms are implemented in software and, as such, this software may be executed on any number of different computers, servers, and platforms without leaving the scope of this invention.”); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving, at the loyalty reward system and from the e-commerce platform, a customer identifier identifying the customer; and 
sending, from the loyalty reward system, a preview including the reward option and a discounted price for the item computed based on the selected reward option for presentation to the customer at the e-commerce platform.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8; and 10-16 appear to merely further limit the abstract idea by further limiting the predictor which is considered part of the abstract idea (claims 2 and 10); further limiting the threshold which is considered part of the abstract idea (claims 3 and 11); further limiting the reward option which is considered part of the abstract idea (claims 4 and 12); further limiting the preview to include a nudge from a software program called a nudge module which is considered part of the abstract idea (claims 5-6 and 13-14); adding an additional receiving step and further limiting the preview which is considered part of the abstract idea (claims 7 and 15); and further limiting the preview; receiving user input based on the preview, storing the reward option, and receiving data regarding a subsequent purchase, and applying the reward option which is considered part of the abstract idea (claims 8 and 16), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-16 are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prorock (PGPUB: 2003/0046157) in view of Dintenfass et al. (PGPUB: 2015/0032522).
	
Claims 1 and 9: An e-commerce system and a method comprising: 
detecting, by an e-commerce platform, a predictor of a purchase of an item by a customer on an e-storefront serviced by the e-commerce platform (Paragraph 17: receiving information related to items that may be purchased by the customer, by the user entering information; 
receiving, at a loyalty rewards system in communication with the e-commerce platform, a customer identifier identifying the customer from the e-commerce platform;
determining, by the loyalty rewards system in response to detection of the predictor, whether a point balance associated with the customer identifier satisfies a threshold condition; 
selecting, by the loyalty rewards system when the point balance satisfies the threshold condition, a reward option; and 
sending, by the loyalty rewards system, a preview including the reward option and a discounted price for the item computed based on the selected reward option for presentation to the customer at the e-commerce platform.
Prorock discloses a commerce system and method comprising: 
detecting, by a commerce platform, a predictor of a purchase of an item by a customer on an storefront serviced by the commerce platform (Paragraph 17: receiving information related to items that may be purchased by the customer, by the user entering information; this is a prediction of a purchase because it must still be confirmed by the user)
receiving, at a loyalty rewards system in communication with the commerce platform, a customer identifier identifying the customer from the commerce platform (Paragraph 15: customer is issued a customer identification upon enrolling in the system; Paragraphs 16-17 and 26:  the loyalty system receives the customer ID, and the scanned items are provided to the loyalty system);
determining, by the loyalty rewards system in response to detection of the predictor, whether a point balance associated with the customer identifier satisfies a threshold condition (Paragraphs 25-27: a determination is made whether a point balance for the customer reaches an awards threshold); 
selecting, by the loyalty rewards system when the point balance satisfies the threshold condition, a reward option (Paragraphs 25-27: when an awards plateau has been reached, for one or more of the plurality of points clubs in which the shopper is participating, a message is displayed alerting the customer of a given incentive award such as “Congratulations! You have reached the shoppers club level and are eligible for a free ½ gallon of ice cream”); and 
sending, by the loyalty rewards system, a preview including the reward option and a discounted price for the item computed based on the selected reward option for presentation to the customer at the e-commerce platform (Paragraphs 25-27: when an awards plateau has been reached, for one or more of the plurality of points clubs in which the shopper is participating, a message is displayed alerting the customer of a given incentive award such as “Congratulations! You have reached the shoppers club level and are eligible for a free ½ gallon of ice cream”).
Prorock does not specifically state that the commerce platform is an e-commerce platform and that the store front is an e-storefront serviced by the e-commerce platform.
However, the analogous art of Dintenfass teaches that it is well known for a commerce platform to be an e-commerce platform and for storefront to be an e-storefront in which purchases are made from an online merchant website serviced by the e-commerce platform in at least paragraphs 42, 49, and 53. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to implement the invention of Prorock using an e-commerce platform servicing an e-storefront since the detection of a predictor of purchase of an item and the receiving of a customer identification could be perform just as easily in an online environment as a brick-and-mortar environment given that this information is disclosed as being inputted by a user via a keypad in Prorock.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results. It can be clearly seen that each element claimed is taught in either Prorock and Dintenfass. Performing the purchases with an e-commerce platform servicing an e-storefront as disclosed by Dintenfass does not change the type of data received by the loyalty rewards system; the way in which points balances are determined for customer; the way in which determinations regarding threshold conditions are made; and the way in which rewards are determined and sent in the invention of Prorock. The performance of these steps would still be performed in the same way even with the addition of using an e-commerce platform servicing an e-storefront. Since the functionalities of the elements in Prorock and Dintenfass do not interfere with each other the results of the combination would be predictable.

Claims 2 and 10: Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9, wherein the predictor comprises one or more of: accessing a product page, accessing product details, and selecting a product for purchase. (Prorock: Paragraph 17: receiving information related to items that may be purchased by the customer, by the user entering information regarding items to purchase which is at least selecting a product for purchase)

Claims 3 and 11: Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9, wherein the threshold condition comprises a threshold point balance. (Prorock: Paragraphs 25-27: a determination is made whether a point balance for the customer reaches an awards threshold)

Claims 4 and 12: Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9, wherein the reward option comprises one or more of: a discount percentage and a discount amount. (Paragraph 25: a free item is both a 100% discount and a discount amount equal to the value of the free item; Paragraph 27: the rewards can be either a special item or a promotion; Paragraph 4: discounts are a type of promotion)

Claims 5 and 13: Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9, wherein the loyalty rewards system is to send, from a nudge module of the loyalty rewards system, a nudge including the preview. (Paragraph 25: discloses sending a nudge alerting the customer that an award is within reach or has been exceeded and that the customer is eligible for a given incentive award)

Claims 7 and 15: Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9, wherein the loyalty rewards system is further to: receive, from the e-commerce platform, a cart for a current session, the cart including one or more additional selected items; and wherein the preview further includes respective discounted prices for each of the one or more additional selected items in the cart. (Prorock: Paragraph 16-17: the customer inputs information for each of the items in their cart using a keypad and the information for each item in the cart is transmitted to host computer system; Paragraphs 25, 27 and 4: each item purchased is compared to the threshold to determine that the person has reached or exceeded the required threshold for each of the clubs, and whenever a determination is made that the person has reached or exceeded a club the preview indicating the discount is provided)


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prorock (PGPUB: 2003/0046157) in view of Dintenfass et al. (PGPUB: 2015/0032522) in further view of Wheeler (PGPUB: 2014/0358664).

Claims 6, 8, 14 and 16: Prorock and Dintenfass disclose the e-commerce system of claim 5 and the method of claim 13, wherein the nudge further comprises detail information to be presented by the e-commerce platform upon expansion of the nudge.
Prorock and Dintenfass disclose the e-commerce system of claim 5 and the method of claim 13.
Prorock and Dintenfass do not disclose wherein the nudge further comprises detail information to be presented by the e-commerce platform upon expansion of the nudge.
However, the analogous art of Wheeler discloses that it is well known for a nudge to comprise detail information to be presented by the e-commerce platform upon an expansion of the nudge in at least figures 12 and 2.  Where the nudge indicates that reward points can be used to pay for the product as indicated in figure 12, and the expansion of this nudge describes the selectable options by which the user can apply eligible discounts as indicated in figure 2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the nudge of Prorock and Dintenfass so that the nudge is merely regarding loyalty points available for redemption and upon expansion of the nudge present the detail information as disclosed by Wheeler.
The rational for doing so is that it would be obvious to try.  Whether the details of the nudge are presented on the preview page or on an expansion page is really a matter of design choice and there are finite number of identifiable and predictable solutions that have a reasonable expectation of success. Either all of the details regarding the reward can be provided on the preview page or the details of the reward can be linked to a pop-up or a different page.  As both a pop-up or different page are considered expansions there are only two possible options.  Since the different options are merely directed towards providing information details one of ordinary skill in the art would reasonably expect either option to succeed.

Claims 8 and 16: Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9, wherein the preview further includes an option to apply the reward option and wherein e-commerce platform is further to: in response to an indication from the customer to apply the reward option, store the reward option for a subsequent purchase; and in response to a selection of one or more items for the subsequent purchase, apply the reward option to the selection.
Prorock and Dintenfass disclose the e-commerce system of claim 1 and the method of claim 9.
Prorock and Dintenfass do not disclose wherein the preview further includes an option to apply the reward option and wherein e-commerce platform is further to: in response to an indication from the customer to apply the reward option, store the reward option for a subsequent purchase; and in response to a selection of one or more items for the subsequent purchase, apply the reward option to the selection.
The analogous art of Wheeler discloses that it is well known for the preview further includes an option to apply the reward option and wherein e-commerce platform is further to: in response to an indication from the customer to apply the reward option, store the reward option for a subsequent purchase; and in response to a selection of one or more items for the subsequent purchase, apply the reward option to the selection in at least paragraphs 73-75 and figure 4 where the user is given a preview of the rewards “add orange peed toe shoes” and double your points, given the option apply the reward by providing proof that the shoes were added, and the additional points are added to her account and then used in a subsequent purchase.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the invention of Prorock and Dintenfass to include the ability for the preview to include an option to apply the reward option and wherein e-commerce platform is further to: in response to an indication from the customer to apply the reward option, store the reward option for a subsequent purchase; and in response to a selection of one or more items for the subsequent purchase, apply the reward option to the selection as disclosed by Wheeler.
The rational for doing so is that it merely requires the use of a known technique to improve similar systems and method in the same way.  Prorock and Dintenfass disclose the base system and method in which a preview of the reward option is provided to the user.  However, Prorock and Dintenfass are silent with regard to how the reward option is to be applied and as such leaves the decision of when to apply the reward in question. Wheeler discloses a known technique for providing a preview of a reward that is comparable to the preview of Prorock and Dintenfass but offers and improvement to the preview in which the user is provided with the ability to apply the reward immediately by selecting the amount of reward points to apply as well as the ability to apply the reward by making a suggested additional purchase and uploading proof of the purchase, wherein the reward is stored in an account of the user and used in a subsequent purchase, thereby providing the user with more options regarding the preview.  One of ordinary skill in the art would have recognized the adaptation of the preview to includes the applying of the reward of Wheeler to the preview of the base system and method of Prorock and Dintenfass for the predicted result of providing the user with more options.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherman (PGPUB: 2016/0071140) discloses using a user ID from an e-commerce site to analyze user activity, predict future purchases, and suggest loyalty rewards for potential purchases based on a payment option that is closest to achieving a reward tier, wherein the purchase will make them reach the reward tier.
Auda et al. (PGPUB: 2021/0086529) discloses providing messages to a user, wherein the messages is a tailored offer to make another purchase for a specific number of reward points that will allow the user to reach a specified reward level.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/           Primary Examiner, Art Unit 3622